IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE

STATE OF WASHINGTON,                    )       No. 78500-1-1
                                        )
                    Respondent,         )
                                        )
             v.                         )
                                        )       UNPUBLISHED OPINION
BREANNA THORNE,                         )
                                        )       FILED: November 4, 2019
                    Appellant.          )
                                        )

      VERELLEN, J. — After a defendant is sentenced to a drug offender
sentencing alternative (DOSA) under RCW 9.94A.660, a court has discretion to

revoke the DOSA and impose a term of total confinement if that defendant is found

to have violated the conditions or requirements of her sentence. Breanna Thorne

challenges the court's revocation of her residential DOSA. Because the court

found Thorne violated a condition of her sentence and that finding is an

unchallenged verity on appeal, the court did not abuse its discretion by revoking

her DOSA.

       Therefore, we affirm.

                                      FACTS

       Thorne was convicted on two counts of possession of a controlled

substance. The State recommended a 16-month sentence based on her offender
No. 78500-1-1/2



score. The court sentenced Thorne to a residential DOSA pursuant to

RCW 9.94A.660 and RCW 9.94A.664. The court later revoked Thorne's

residential DOSA. Thorne was sentenced to 16 months' incarceration and 12

months in community custody.

       Thorne appeals.

                                     ANALYSIS

       If a defendant meets the requirements of RCW 9.94A.660(1), then a court

can waive imposition of a standard range sentence and instead impose a

residential DOSA under RCW 9.94A.664.1 When a defendant fails to make

progress in treatment or violates the conditions of her sentence,

RCW 9.94A.660(7) authorizes imposing sanctions on the defendant. Specifically,

RCW 9.94A.660(7)(c) provides:

      The court may order the offender to serve a term of total confinement
      within the standard range of the offender's current offense at any
      time during the period of community custody if the offender violates
      the conditions or requirements of the sentence or if the offender is
      failing to make satisfactory progress in treatment.

Imposing a term of total confinement revokes the defendant's residential DOSA.

      The court made two findings of fact to support revocation of Thorne's

DOSA:(1)"failing to complete a chemical dependency evaluation on or before

3/15/18" and (2)"failing to follow [community corrections officer] directives by not




     1 State v. Church, 5 Wash. App. 2d 577, 581, 428 P.3d 150(2018)(citing
RCW 9.94A.660(3)), review denied, 192 Wn.2d 1020,433 P.3d 812 (2019).



                                          2
No. 78500-1-1/3



setting up [a] bed date."2 Thorne contends substantial evidence did not support

the first finding, thus making revocation improper.3

       Thorne asserts that the presence of a single unsupported finding to revoke

her DOSA requires reversal and remand. But she fails to provide any support for

this proposition, and neither RCW 9.94A.660(7) nor section .664 provides any.4

Thus, the issue is whether the court abused its discretion by revoking Thorne's

DOSA based only on its second finding.5 Thorne did not challenge this finding, so

it is a verity on appea1.6




       2   Clerk's Papers(CP)at 9.
         3 The court's oral decision emphasized the lack of honesty by Thorne.
Report of Proceedings(RP)(May 3, 2018) at 10-12. But when the court
addressed Thorne's dishonesty surrounding the chemical dependency evaluation
in its written findings, the court expressly indicated that alleged dishonesty was not
a violation. Clerk's Papers at 9. Written findings control over conflicting oral
statements by the court regarding alternative theories to support revocation.
Grundy v. Brack Family Tr., 151 Wash. App. 557, 571, 213 P.3d 619(2009).
        4 In addition, it is clear to us that the court would have revoked Thorne's
DOSA based solely on her failure to follow her community correction officer's
directives to set up a bed date because the court emphasized Thorne's ongoing
dishonesty with her community corrections officer regarding treatment, which
prevented the treatment program from working for her. RP (May 3, 2018) at 12-
13; cf. State v. Jackson, 150 Wash. 2d 251, 276, 76 P.3d 217(2003)(finding that an
appellate court may uphold an exceptional sentence where it is clear the trial court
would have imposed it anyway, absent an erroneous factor).
       5 See  In re Schley, 191 Wash. 2d 278, 286, 421 P.3d 951 (2018)(evaluating a
DOSA revocation as revocation of a suspended sentence); State v. McCormick,
166 Wash. 2d 689, 705-06, 213 P.3d 32(2009)(courts evaluate revocation of a
suspended sentence for abuse of discretion); see also RCW 9.94A.660(7)(c)
(stating a court "may" impose a term of total confinement upon finding violation of
a sentencing condition).
      6 State v. Coleman,6 Wn. App. 2d 507, 516, 431 P.3d 514 (2018), review
denied, 193 Wash. 2d 1005, 438 P.3d 122(2019).



                                          3
No. 78500-1-1/4


       RCW 9.94A.660(7) requires only that a defendant "violate[]the conditions

or requirements of the sentence" or "fail[]to make satisfactory progress in

treatment" to warrant revocation. An appendix to Thorne's judgment and sentence

lists 10 additional conditions of her DOSA. One condition is that she "[p]articipate

in substance abuse treatment as directed by the supervising Community

Corrections Officer."7 Thorne violated this condition by failing to follow her

community correction officer's direction to set up a bed date for drug treatment.

Because RCW 9.94A.660(7)(c) authorizes imposing "total confinement" when a

defendant "violates the conditions or requirements of a sentence," the court did not

abuse its discretion by revoking Thorne's DOSA and sentencing her to 16 months'

incarceration.

       Therefore, we affirm.




WE CONCUR:




              ./                                                        9h.

       7 CP   at 37.



                                          4